[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                      JUDGMENT ENTRY NUNC PRO TUNC {¶ 1} This judgment entry shall speak and be in effect NuncPro Tunc as of April 28, 2004, the date of the former judgment entry of this court which said judgment entry this judgment entry corrects and replaces.
 {¶ 2} For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Richland County, Ohio, is affirmed.
 {¶ 3} The clerk is instructed to serve a copy of this judgment upon the Knox County Recorder. The Recorder is hereby directed to make such notations on its records sufficient to restore title in Carpenter and give notice the title purporting to vest ownership in appellants is void and ineffective.
 {¶ 4} Costs to appellants.